Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-14 are objected to because of the following informalities:   
In claim 1, line 19: “tank rotatable” should be “tank being rotatable”.
In claim 1, line 35: “ride up the” should be “rides up the”.
In claim 2, line 2: “(30includes” should be “includes”.
In claims 2-5 and 8-12, line 1: “The cap of claim 1 wherein” should be “The cap of claim 1, wherein”.
In claims 6-7, line 1: “The cap of claim 5 wherein” should be “The cap of claim 5, wherein”.
In claim 13, line 1: “The cap of claim 12 wherein” should be “The cap of claim 12, wherein”.
In claim 14, line 1: “The cap of claim 13 wherein” should be “The cap of claim 13, wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears “the bottom surface” should be “the platform bottom surface”.
Claim 1 recites the limitation "the compartment openings" in line 19.  There is insufficient antecedent basis for this limitation in the claim. It appears “the compartment openings” should be “the compartment through openings”.
Claim 1 recites the limitation "the aperture" in line 21.  There is insufficient antecedent basis for this limitation in the claim. It appears “the aperture” should be “the through aperture”.
Claim 1 recites the limitation "the aperture" in line 22.  There is insufficient antecedent basis for this limitation in the claim. It appears “the aperture” should be “the through aperture”.
Claim 1 recites the limitation "the adjacent sawtooth" in line 31.  There is insufficient antecedent basis for this limitation in the claim. It appears “the adjacent sawtooth" should be “the adjacent tooth”.
Claim 1 recites the limitation "the cogs" in line 35.  There is insufficient antecedent basis for this limitation in the claim. It appears “the cogs" should be “the at least one cog”.
Claim 1 recites the limitation "the cogs" in line 38.  There is insufficient antecedent basis for this limitation in the claim. It appears “the cogs" should be “the at least one cog”.
Claim 1 recites the limitation "the aperture" in line 41.  There is insufficient antecedent basis for this limitation in the claim. It appears “the aperture” should be “the through aperture”.
Claim 1 recites the limitation "the aperture" in line 42.  There is insufficient antecedent basis for this limitation in the claim. It appears “the aperture” should be “the through aperture”.
Claim 12 recites the limitation "the tank top" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears “the tank top” should be “a top of the tank”.
Claim 13 recites the limitation "the operative state" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears "the operative state" should be "the operative position”.
Claim 13 recites the limitation "its quiescent state" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears " its quiescent state " should be "a quiescent state”.
Claim 13 recites the limitation "the selecting state" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears "the operative state" should be "the selecting position”.
Claim 14 recites the limitation "the tank top" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. It appears “the tank top” should be “a top of the tank”.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735